Citation Nr: 0212158	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  99-11 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a respiratory 
condition secondary to asbestos exposure.

2.  Entitlement to service connection for disability 
manifested by fluctuating weight loss, joint/muscle 
complaints, hepatitis, Rickettsia, Leishmania or chronic 
viral infections, to include as due to undiagnosed illness.

3.  Entitlement to an initial evaluation in excess of 10 
percent disabling for sleep disorder, insomnia, delayed onset 
(previously rated as bipolar disorder).

4.  Entitlement to an initial evaluation in excess of 10 
percent disabling for subluxation, left shoulder, 
postoperative (PO).


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to February 
1979 and from January 1981 to June 1995.  Verification of no 
service in the Southwest Asia theater of operations is of 
record.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Fargo, North Dakota.

These issues were previously before the Board, but were 
remanded to the RO in January 2001, for additional 
development.


FINDINGS OF FACT

1.  A respiratory condition secondary to asbestos exposure 
was not causally or etiologically related to service.

2.  Disability manifested by fluctuating weight loss, 
joint/muscle complaints, hepatitis, Rickettsia, Leishmania or 
chronic viral infections, to include as due to undiagnosed 
illness, has not been shown to be related to service.

3.  Sleep disorder, insomnia, delayed onset (previously rated 
as bipolar disorder) is manifested by subjective complaints 
of insomnia, impaired concentration, headache and muscle 
fatigue.

4.  Subluxation, left shoulder, PO is manifested by symptoms 
reflective of normal range of motion and no functional 
impairment.


CONCLUSIONS OF LAW

1.  A respiratory condition secondary to asbestos exposure 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.306 (2001).

2.  Disability manifested by fluctuating weight loss, 
joint/muscle complaints, hepatitis, Rickettsia, Leishmania or 
chronic viral infections, to include as due to undiagnosed 
illness, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.306 (2001).

3.  The criteria for a rating in excess of 10 percent for 
sleep disorder, insomnia, delayed onset (previously rated as 
bipolar disorder) have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.20, Diagnostic Code 8199-9413 (2001).

4.  The criteria for a rating in excess of 10 percent for 
subluxation, left shoulder, PO have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 1991 & Supp. 
2001);  38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5299-5203 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claims for increased ratings and for service connection and 
its duty to notify the veteran of any information and 
evidence needed to substantiate and complete this claim under 
the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  By virtue of the rating decision, 
statement of the case, supplemental statements of the case, 
Board remand dated in January 2001 and letters issued during 
the pendency of the appeal, the veteran and his 
representative were given notice of the reasons and bases for 
the VA denial, the information and evidence necessary to 
substantiate the veteran's claims, as well as the applicable 
law.  The VA has made reasonable efforts to obtain relevant 
records adequately identified by the veteran. Service medical 
records and post service private and VA treatment reports are 
of record.  There has been no identification of any 
outstanding records with regard to the veteran's claims.

A.  Service connection claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

The veteran also claims disability under Public Law 103-446 
based on exposure to environmental agents in the Gulf War.  
However, the service department does not have records to show 
that the veteran served in the Southwest Asia theater of 
operations.  Personnel records received in May 2001 show that 
the veteran was stationed at Grand Forks, AFB from December 
1989 to September 1990, and transferred to Osan AB in Korea 
from September 1990 to September 1991.

Service medical records indicate an entry of fluctuating 
weight in 1994, but no diagnosis of chronic illness or 
disease associated with this symptom.  Hepatitis, Rickettsia 
and Leishmania were suspected during service, but none were 
confirmed.

The evidence of record includes a letter sent by the RO in 
March 2001 requesting current medical evidence as required by 
the VCAA.  As of this date, no reply from the veteran was 
received by the RO. 

Treatment records from VAMC Fargo dated October 1995 to 
January 2001 were received.  These records do not indicate 
treatment for a respiratory condition or disabling condition 
secondary to exposure to asbestos.  In addition, the records 
also do not indicate any chronic residuals associated with 
fluctuating weight loss, joint/muscle complaints, hepatitis, 
rickettsia, Leishmania or chronic viral infections. 

There is no evidence during service or afterwards of any 
medical diagnoses of chronic illnesses due to fluctuating 
weight, joint/muscle complaints, hepatitis, Rickettsia, 
Leishmania or chronic viral infections.  The treatment 
records also do not show any medical opinions that have 
linked any of the veteran's symptoms with his claimed 
exposure to asbestos.  The veteran has alleged that such 
disabilities were based upon exposure to environmental agents 
in the Gulf War.  As noted above, the service personnel 
reports have not supported this claim and, in fact, indicate 
that the veteran did not serve in the Southwest Asia theater 
of operations.

Based on the above analysis, the Board finds that the 
preponderance of the medical evidence is against a finding 
that the veteran suffered a respiratory condition secondary 
to his claimed asbestos exposure, or any chronic illness due 
to fluctuating weight, joint/muscle complaints, hepatitis, 
Rickettsia, Leishmania or chronic viral infections due to 
service.  Without competent evidence of a current disorder 
related to service, service connection must be denied.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the most 
probative evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Increased rating claims

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2001).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Significantly, the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue as in the issues on appeal, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2001).  

The evidence of record includes treatment records from VAMC 
Fargo dated October 1995 to January 2001.  These records were 
negative for treatment for a nervous condition or sleep 
disorder.  A June 1999 entry noted the veteran having been 
treated after falling on his left shoulder.  Full range of 
motion was noted with no ecchymosis or swelling.  No 
tenderness was indicated in or about the rotator cuff.  X-
rays showed no changes.  The assessment was a muscle strain 
of the left shoulder and neck.

The veteran underwent a VA examination in April 2001.  The 
examiner noted that the veteran had not had any treatment for 
mental disorders while in service.  The examiner also 
mentioned that in an October 1995 VA examination, the veteran 
complained of insomnia, impaired concentration, headache and 
muscle fatigue.  It was difficult to ascertain the nature of 
the underlying problem and concluded it to be compatible with 
a generally hyperthymic state.  The assessment was 
provisional bipolar disorder.  On mental status examination, 
the veteran was described as attentive and cooperative.  
Speech was normal with good eye contact.  He denied any 
depression or anxiety.  Memory was intact, thought logical, 
and goal oriented and insight/judgment were good.  The 
examiner concluded that the veteran did not have a bipolar 
disorder as originally diagnosed by a previous examiner in 
1995, but a circadian rhythm sleep disorder with insomnia and 
mild hyperactivity, delayed onset.  This sleep disorder was 
life-long, but was determined to be unrelated to military 
service.

An orthopedic examination was also conducted.  No gross 
deformity or palpable tenderness was noted.  Grip strength 
was 2/5 bilaterally.  The veteran continued to complain of 
weakness and loss of mobility in the left shoulder.  Negative 
laxity was shown, Allen's test was negative.  Shoulder 
forward elevation was 155 degrees, abduction at 125 degrees, 
internal rotation was 80 degrees, and external rotation as 80 
degrees.  There was no evidence of pain on range of motion 
with exercise.  The diagnosis was history of subluxation of 
the left shoulder, PO.

When an unlisted condition is encountered, it is permissible 
to rate that condition under a closely related disease or 
injury in which not only the functions affected, but the 
anatomic location and symptomatology, are closely analogous.  
See 38 C.F.R. § 4.20.  The veteran's sleep disorder, 
insomnia, delayed onset (previously rated as bipolar 
disorder) has been evaluated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8199-8108, by analogy to epilepsy.  The Board 
finds that the condition is currently most appropriately 
evaluated as analogous to an anxiety disorder.  Pursuant to 
38 C.F.R. Part 4, Diagnostic Code 9413, a 10 percent 
evaluation is granted when there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is granted only when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

After a review of the evidence, the Board finds that the 
veteran does not meet the criteria for an evaluation in 
excess of 10 percent for his sleep disorder.  There is no 
evidence to indicate any decrease in work efficiency and 
periods of inability to perform occupational tasks.  In fact, 
at the VA examination in April 2001, the veteran reported he 
slept six to eight hours a night, and felt more energetic in 
the evening.  There is no evidence that the veteran has had 
interference with employment due to sleep deprivation.  
Therefore, the Board finds that the preponderance of the 
evidence is against entitlement to an evaluation in excess of 
10 percent for sleep disorder, insomnia, delayed onset 
(previously rated as bipolar disorder).

The veteran's subluxation, left shoulder, PO is currently 
rated at 10 percent under 38 C.F.R. § 5203 (2002), which 
contemplates impairment of the clavicle or scapula with 
malunion, or nonunion without loose movement.  As there is no 
evidence of nonunion with loose movement or dislocation, a 
higher rating under this diagnostic code is not warranted.

Turning to other applicable diagnostic criteria, the Board 
notes that a 20 percent evaluation is provided for limitation 
of motion of the arm at shoulder level under 38 C.F.R. § 5201 
(2002).  Limitation of arm motion midway between the side and 
shoulder warrants a 20 percent rating for the nondominant 
shoulder and a 30 percent rating for the dominant shoulder.  
Limitation to 25 degrees from the side warrants a 30 percent 
rating for the nondominant shoulder and a 40 percent rating 
for the dominant.  A review of the medical evidence of record 
does not disclose limitation of shoulder motion at the 
shoulder level, despite complaint of pain, at any point in 
time, and consequently, a higher rating is also not warranted 
under this diagnostic code, even with consideration of 38 
C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
205 (1995).  As there is no evidence of ankylosis or 
impairment of the humerus, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5200 and 5202 also do not provide a basis for an 
increased rating.  In summary, the Board finds that the 
preponderance of the evidence is against entitlement to an 
evaluation in excess of 10 percent for subluxation, left 
shoulder, PO.



ORDER

Service connection for a respiratory condition secondary to 
asbestos exposure is denied.

Service connection for fluctuating weight loss, joint/muscle 
complaints, hepatitis, Rickettsia, Leishmania and chronic 
viral infections as due to undiagnosed illness is denied.

The criteria for an initial evaluation in excess of 10 
percent disabling for sleep disorder, insomnia, delayed onset 
(previously rated as bipolar disorder) having not been met, 
the appeal is denied.

The criteria for an initial evaluation in excess of 10 
percent disabling for subluxation left shoulder, PO having 
not been met, the appeal is denied.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

